Citation Nr: 0700154	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, for a period of time prior to April 2, 
2004.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to May 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 decision of the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Education Office (RO).  


FINDING OF FACT

The veteran's application for education benefits was received 
in February 2002.


CONCLUSION OF LAW

The criteria for payment of educational assistance under 
Chapter 30, Title 38, United States Code, for training prior 
to April 2, 2004, have been met.  38 C.F.R. § 21.7131 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for education benefits for enrollment in 
an on the job training program through the Federal 
Correctional Institution (FCI) in Marianna, Florida, has been 
denied by the RO on the basis that his Application for VA 
Education Benefits, VA Form 22-1990, is stamped as having 
been received on April 2, 2004.  The veteran disagrees, 
claiming that he submitted his application in the Fall of 
2001 and that the delay in the processing of his application 
is due to the inability of the Federal Government to move 
forward.  

Review of the claims file reflects that a VA Form 22-1990, 
Application for VA Education Benefits, was signed by the 
veteran on December 21, 2001; received by the St. Petersburg, 
Florida, RO on February 13, 2002; and received by the 
Atlanta, Georgia, RO, on April 2, 2004. 

In this regard, it is noted that the undersigned previously 
and recently adjudicated a claim in connection with the on-
the-job training program through the Federal Correctional 
Institution (FCI) in Marianna, Florida, which was, 
essentially, factually identical.  The prior claim included 
printed copies of electronic mail communications, as well as 
a Memorandum from the Employee Services Specialist, FCI 
Marianna, Florida, which served as verification of the 
electronic mail communications.  The electronic mail 
communications and the Memorandum confirmed that, in December 
2001, as in the present case, five employees signed packets 
for the on-the-job training programs and these packets were 
sent to a VA Education Liaison Representative in St. 
Petersburg, Florida, pending approval of the program.  During 
the two years prior to approval of the program, the packets 
remained in St. Petersburg, Florida.  On September 27, 2002, 
the VA Education Liaison Representative notified the FCI 
Marianna that the packets were being mailed to the Central 
Office.  

While it can not be said that the appellant in this case was 
one of the five veterans cited by the RO in the prior 
decision, the factual events surrounding these cases is 
unusually similar, clearly rebutting the presumption of 
regularity in this case.

In the case before the Board, in January 2004, VA notified 
FCI Marianna that the Bureau of Prisons Correctional Officer 
job training program had been approved.  Additional 
communication from VA reflects that the program was approved 
effective from March 25, 2001.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible veteran enters into training, the commencing date 
of his or her award of educational assistance, if the award 
is the first award of educational assistance for the program 
of education the veteran is pursuing will be the latest of: 
(i) the date of the educational institution's certification; 
(ii) one year before the date of claim; (iii) the effective 
date of the approval of the course; or (iv) one year before 
the date the VA receives approval notice for the course.  
38 C.F.R. § 21.7131(a)(1).

Under 38 C.F.R. § 21.1029(b), the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.

Considering the evidence of record in light of the above 
criteria and the previous history of this nearly identical 
situation occurring in the case of another veteran with the 
same RO, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for payment of 
educational assistance under Chapter 30, Title 38, United 
States Code, for training prior to April 2, 2004, have been 
met.  In this case, the evidence supports the conclusion that 
the veteran's Application for VA Education Benefits was 
received by VARO in St. Petersburg, Florida, in February 2002 
and was not received by the Atlanta, Georgia, RO until April 
2, 2004, through no fault of the veteran.  

Accordingly, inasmuch as the veteran's Application for VA 
Education Benefits is deemed to have been filed with VA in 
February 2002, the commencing date of his award of 
educational assistance is one year before this date or 
February 2001.  The application appears to indicate that the 
veteran began his training in April 2001. 

Given that the decision above has resolved the issue on 
appeal in the appellant's favor, the Board finds that 
sufficient evidentiary bases permitting a decision on the 
merits is reflected in the claims file.  As such, no further 
discussion as to VA compliance with duties to notify or 
assist in claim development is warranted.

ORDER

Payment of educational assistance under Chapter 30, Title 38, 
United States Code, for training from prior to April 2, 2004, 
is granted, subject to the laws and regulations governing the 
payment of monetary awards. 


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


